 

Gase-3:16-c¢r-00591-GAG._Document1697. Filed 06/22/20 Page 1 of 15

U.S. v. [19] Roberto Romero-Rivera, 16-591 (GAG)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA, CRIMINAL NO. 16-591 (GAG)
Plaintiff, |

Vv.

[19] ROBERTO ROMERO-RIVERA,

 

 

a/k/a “Win,”
Defendant.
PLEA AGREEMENT
TO THE. HONORABLE COURT:

The United States of America, Defendant, Roberto Romero-Rivera, and
Defendant’s counsel, Miriam R. Ramos-Grateroles, Esq., pursuant to Federal Rule of
Criminal Procedure 11, state that they have reached a Plea Agreement, the terms and
conditions of which are as follows:

I. Charges to which Defendant will Plead Guilty

Defendant agrees to plead guilty to Count One and Count Six of the Indictment:

COUNT ONE: Conspiracy to Possess with Intent to Distribute Controlled
Substances

Beginning on a date unknown, but no later than in or about the year 2012, and
continuing up to and until the return of the instant Indictment, in the Municipality of
San Juan, District of Puerto Rico and within the jurisdiction of this Court, defendant,
[19] Roberto ROMERO-RIVERA and other persons, did knowingly and

intentionally, combine, conspire, and agree with each other and with diverse other

USAO-DPR-Plea Agreement Page | 1
 

Case 3:16-cr-00591-GAG Document 1697. Filed 06/22/20. Page 2 of 15

U.S. v. [19] Roberto Romero-Rivera, 16-591 (GAG)

persons known and unknown to the Grand Jury, to commit an offense against the
United States, that is, to knowingly and intentionally possess with intent to distribuce
controlled substances, to wit: in excess of two hundred and eighty (280) grams of a
mixture or substance containing a detectable amount of cocaine base’ (crack), a
Schedule II Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a
mixture or substance containing a detectable amount of heroin, a Schedule I, Narcotic
Drug Controlled Substance; in excess of five (5) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule II, Narcotic Drug Controlled
Substance; a mixture or substance containing a detectable amount of marijuana, a
Schedule I, Controlled Substance; a mixture or substance containing a dctectdble
amount of Oxycodone (commonly known as Percocet), a Schedule II Controlled
Substance; and a mixture or substance containing a detectable amount of Alprazolam
(commonly known as Xanax), a Schedule IV Controlled Substance; within one
thousand (1,000) feet ofa real property comprising the Vista Hermosa Public Honding
Project (hereinafter “Vista Hermosa”), a housing facility owned by a public housing
authority, within one thousand (1,000) feet of a real property comprising a public Or
private elementary, vocational, or secondary school, and within one thousand (1,000)
feet of a playground, all within the Municipality of San Juan, Puerto Rico. All in
violation of Title 21, United States Code, Sections 841(a)(1), 846, and 860. :

COUNT SIX: Possession of a Firearm in Furtherance of a Drug Trafficking
Crime

Beginning ona date unknown, but no later than in or about the year 2012, and

USAO-DPR-Plea Agreement Page | 2
 

Gase-3:46-cr-00591-GAG—Document 1697. Filed 06/22/20 Page 3 of 15

i
U.S. v. [19] Roberto Romero-Rivera, 16-591 (Gag)

continuing up to and until the return of the instant indictment, in the Municipality of
San Juan, District of Puerto Rico and within the jurisdiction of this Court, [19]
Roberto ROMERO-RIVERA, and others, did knowingly possess firearms of
unknown make and caliber as the term is defined in Title 18, United States Code, Section
921{a)(3), in furtherance of a drug trafficking crime for which the person met be
prosecuted in a court of the United States. All in violation of Title 18, United States
Code, Sections 924(c)(1)(A)(i) and 2. :
2. Maximum Penalties

The penalty for the offense charged in Count One of the Indictment is a term of
imprisonment which shall not be less than ten (10) years and up to two (2) terms of
life, a fine not to exceed twenty million dollars ($20,000,000.00), and a term of
supervised release of not less than ten (10) years in addition to any term of
incarceration, pursuant to Title 21, United States Code, Sections 841(b)(1)(A), 846, and
860.

However, for purposes of this plea agreement, the defendant is being held
responsible for the possession of at least 400 grams but less than 500 grams of cocaine.
Therefore, if the Court accepts this stipulation, the defendant faces a minimum term
of imprisonment of one (1) year up to a maximum term of imprisonment of forty (40)
years, a fine not to exceed two million dollars ($2,000,000.00), and a term, of

supervised release of not less than six (6) years in addition to any term of incarceration,

pursuant to Title 21, United States Code, Sections 841(b)(1)(C), 846, and 860.

Page | 3

USAO-DPR-Plea Agreement
 

Case3:16-¢r-00591-GAG  Document.1697_ Filed 06/22/20 Page 4 of 15

U.S. v. [19] Roberto Romero-Rivera, 16-594 {GAG)

As to Count Six, the penalty for the offense is a term of imprisonment of not
less than five (5) years, but not more than life imprisonment; and a term of supervised
release of not more than three (3) years. The Court may also impose a fine not to
exceed $250,000.00, pursuant to Title 18, United States Code, Section S2ACKIKAND

3. Sentencing Guidelines Applicability |

Defendant understands that the sentence will be imposed by the Court in
accordance with 18 U.S.C. § § 3551-86, and the United States Sentencing Guidetines
(hereinafter “Guidelines”), which are advisory pursuant to the United States Supreme
Court decision in United States v. Booker, 543 U.S. 220 (2005). Further, Defendant

|
acknowledges that parole has been abolished, and that the imposition of Defendant’s
sentence may not be suspended. |
4. Special Monetary Assessment

Defendant agrees to pay a special monetary assessment (“SMA”) of éne
hundred dollars ($100.00) per count of conviction. The SMA will be deposited in the
Crime Victim Fund, pursuant to 18 U.S.C. § 3013 (a)(2)(A).

5. Fines and Restitution

The Court may, pursuant to Section 5E1.2 of the Guidelines order Defendant
to pay a fine. The Court may also impose restitution. Defendant agrees to execute and
make available, prior to sentencing, a standardized financial statement (OBD Form
500). The United States will advocate on behalf of any identified victim, and comply

with its obligations under the Mandatory Victim Restitution Act of 1996.

USAO-DPR-Plea Agreement Page [4
 

6-cr-00591-GAG Document 1697 Filed 06/22/20 Page 5 of 15

U.S. v. [19] Roberto Romero-Rivera, 16-59! (GAG)

6. Sentence to be Determined by the Court
Defendant understands that the sentence to be imposed will be determined
solely by the United States District Judge. The United States cannot make and has not
made any promise or representation as to what sentence Defendant will receive. Any
discussions that the parties might have had about possible sentences are not binding in
any way on the Court, and do not constitute representations about what the patties
will seek, or what the actual sentence will be.
7. Recommended Sentencing Guidelines Calculations
After due consideration of the relevant factors enumerated in 18 U.S.C. §
3553(a), the United States and Defendant submit that the advisory Guidelines
calculations listed below apply to Defendant. However, Defendant acknowledges that

the Court is not required to accept those recommended Guidelines calculations.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USAO-DPR-Plea Agreement

-SENTEN CINE: GUIDELINES: CALCULATIONS:

eee COUNT ONE" ‘ad
caemeed 2 U. Ss. c. 841(a)(1), 846, ‘and 860°.
Base Offense Level pursuant to U.S.S.G. § 2D1.1(¢)(9) 29
PROTECTED LOCATION [U.S.8.G. §2D1.2(a)(1)]
(Distribution within 1,000 of PHP/School Zone) | e
Acceptance of Responsibility pursuant to U.S.S.G. §3E1.1 3
TOTAL ADJUSTED OFFENSE LEVEL 21
CH Cat. I | CH Cat. IT; CH Cat. 1) CH Cat.IV |; CHCat. V | CH Cat. VI

37-46 . 41-51 46-57 57-71 70-87 77-96
Page | 5S
 

Case.3:16-cr-00591-GAG Document1697 Filed 06/22/20 Page 6 of 15

U.S. v, [19] Reberto Romero-Rivera, 16-591 (GAG)

 

~ |. COUNT SIX: Title 18, United States Code, Section 924()\(U)(A)Q) |

 

A minimum consecutive term of imprisonment of sixty (60) months

 

 

 

8. Sentence Recommendation . |

After due consideration of the relevant factors enumerated in 18 USC.
§ 3553(a), the parties agree to recommend the following: !

As to Count One, the parties will request a sentence of forty-eight (48) months
imprisonment, regardless of criminal history category.

As to Count Six, the parties will request a sentence of sixty (60) months
tnorizomment regardless of criminal history. The defendant acknowledges that the
sentence on Count Six must be served consecutive to any other sentence imposed,

The parties agree that since criminal case number 16-178 (PG) and KLA2012
G069%6 are relevant conduct to the instant case, the sentence of imprisonment shall be
imposed pursuant to U.S.S.G. §§ 5G1.3 and/or 5K2.23. Any recomimendnion ty
either party for a term of imprisonment below or above the stipulated sentence
recommendation will constitute a material breach of the Plea Agreement.

9, No Stipulation as to Criminal History Category
The parties do not stipulate as to any Criminal History Category for Defendant.

However, the parties stipulate that the defendant’s convictions and sentence in

criminal case number 16-178 (PG) and local criminal case number KLA2012 G0696

USAO-DPR-Plea Agreement Page | 6
 

Case-3:16-cr-00591-GAG  Document.1697 Filed 06/22/20. Page 7 of 15

USS. v. [19] Roberto Romero-Rivera, 16-59] cacy

are relevant conduct in this case; therefore, such convictions should not score any
points in the criminal history calculation. :
10. Waiver of Appeal |
Defendant knowingly and voluntarily agrees that, if the imprisonment sentence
imposed by the Court as to Count One is forty-eight (48) months or less and as to
Count Six is sixty (60) months, Defendant waives the right to appeal any aspect of this
case’s judgment and sentence, including, but not limited to the term of imprisonment
or probation, restitution, fines, forfeiture, and the term and conditions of supervised
release. |
11.No Further Adjustments or Departures
The United States and Defendant agree that no further adjustments: or
departures to Defendant’s total adjusted base offense level and no variant sentence
under 18 U.S.C. § 3553—other than any explicitly provided for in this Plea
Agreement—shall be sought by Defendant. The parties agree that any request by
Defendant for an adjustment or departure that is not explicitly provided for in this Plea
Agreement will be considered a material breach of this Plea Agreement, and the
United States will be free to ask for any sentence, either guideline or statutory. :
12. Satisfaction with Counsel

Defendant is satisfied with counsel. Miriam R. Ramos-Grateroles, Esq., and

asserts that counsel has rendered effective legal assistance.

USAO-DPR-Plea Agreement Page | 7
Gase-3:16-c+-00591-GAG-—Document 1697 Filed 06/22/20. Page 8 of 15

U.S. v, [19] Roberto Romero-Rivera, 16-591 (GAG)

13.Rights Surrendered by Defendant Through Guilty Plea
Defendant understands that by entering into this Plea Agreement, Defendant
surrenders and waives certain rights as detailed in this agreement. Defendant
understands that the rights of criminal defendants include the following: |

a. If Defendant had persisted in a plea of not guilty to the charges,
Defendant would have had the right to a speedy jury trial with ‘the
assistance of counsel. The trial may be conducted by a judge sitting
without a jury if Defendant, the United States and the judge agree. |

b. Ifa jury trial is conducted, the jury would be composed of twelve lay
persons selected at random. Defendant and Defendant's attorney would
assist in selecting the jurors by removing prospective jurors for cause
where actual bias or other disqualification is shown, or by removing
prospective jurors without cause by exercising peremptory challenges.
The jury would have to agree, unanimously, before it could retum. a
verdict of either guilty or not guilty. The jury would be instructed that
Defendant is presumed innocent, that it could not convict Defendant
unless, after hearing all the evidence, it was persuaded of Defendant's
guilt beyond a reasonable doubt, and that it was to consider each charge
separately.

 

c. Ifa trial is held by the judge without a jury, the judge would find the facts
and, after hearing all the evidence and considering each count separately,
determine whether or not the evidence established Defendant’s guilt
beyond a reasonable doubt.

d. At a trial, the United States would be required to present its witnesses
and other evidence against Defendant. Defendant would be able to
confront those witnesses and Defendant’s attorney would be able to
cross-examine them. In turn, Defendant could present witnesses and
other evidence on Defendant’s own behalf. If the witnesses for Defendant
would not appear voluntarily, Defendant could require their attendance
through the subpoena power of the Court.

e. Ata trial, Defendant could rely on the privilege against self-incrimination
to decline to testify, and no inference of guilt could be drawn from
Defendant’s refusal to testify. If Defendant desired to do so, Defendant
could testify on Defendant’s own behalf.

USAO-DPR-Plea Agreement Page} 8
 

F-00591-GAG—Document1697 Filed 06/22/20 Page 9 of 15

US. v. [19] Roberto Romero-Rivera, 16-591 (GAG)

14, Stipulation of Facts
The accompanying Stipulation of Facts signed by Defendant is heieby
incorporated into this Plea Agreement. Defendant adopts the Stipulation of Facts and
agrees that the facts therein are accurate in every respect. Defendant agrees and accept
that had the matter proceeded to trial, the United States would have proven those facts
beyond a reasonable doubt. |
15 Limitations of Plea Agreement
This Plea Agreement binds only the United States Attorney’s Office for the
District of Puerto Rico and Defendant. It does not bind any other federal district, state,
or local authorities,
16.Entixety of Plea Agreement
This written agreement constitutes the complete Plea Agreement between the
United States, Defendant, and Defendant’s counsel. The United States has made no
promises or representations except as set forth in writing in this Plea Agreement and
denies the existence of any other terms and conditions not stated herein.
17.Amendments to Plea Agreement
No other promises, terms or conditions will be entered into between the parties

unless they are in writing and signed by all parties.

USAO-DPR-Plea Agreement Page | 9
 

GAG—Decument 1697 Filed 06/22/20 Page 10 of 15

U.S. v. [19} Roberto Romero-Rivera, 16-59] ica
18. Dismissal of Remaining Counts
At sentencing should there be any pending counts and should the Defendant
comply with the terms of this Plea Agreement, the United States will move to sisrhia
the remaining counts of the Indictment pending against Defendant in this case. :
19. Voluntariness of Plea Agreement
Defendant acknowledges that no threats have been made against Defendant and
that Defendant is pleading guilty freely and voluntarily because Defendant is guilty,
20. Breach and Waiver |
Defendant agrees that defendant will have breached this Plea Apseinint if,
after entering into this Plea Agreement, Defendant: (a) fails to perform or to fulfill
completely each and every one of Defendant's obligations under this Plea Agreement;
(b) engages in any criminal activity prior to sentencing: or (c) attempts to withdraw
Defendant's guilty plea. In the event of such a breach, the United States will be free
from its obligation under this Plea Agreement and Defendant will not have the sight
to withdraw the guilty plea. Moreover, Defendant agrees that if Defendant is in breach
of the Plea Agreement, Defendant is deemed to have waived any objection to the
reinstatement of any charges under the Indictment, Information, or complaint which
may have previously been dismissed or which may have not been previously
prosecuted.
21.Potential Impact on Immigration Status
Pursuant to Federal Rule of Criminal Procedure | 1(6)(1}(O), Defendant hereby

USAO-DPR-Plea Agreement Page | 10
 

US. ¥. [19] Roberto Romero-Rivera, 16-591 (GAG)

agrees and recognizes that if convicted, a Defendant who is not a United States citizen
may be removed from the United States, denied citizenship, and denied admission to
the United States in the future. |
22.Felony Conviction

Defendant hereby agrees and recognizes that the plea of guilty in this case will
be recognized as a felony conviction, which will resuit in the loss of certain rights,
including but not limited to the right to vote in a federal election, to serve as a jpior,
to hold public office, and to lawfully possess a firearm.

W. STEPHEN MULDROW

 

 

 

 

 

United States Attorney
Np f Ao

Max PérézBouret Miriam R. R¢mos-Grateroles

Assistant U.S. Attorney - Counsel for Defendant

Chief, Transnational Organized Crime Section Dated: AE, FO

Dated: S$ pore .
_ ; i

\ ° } ; ~

Van 2 ono 1 wee

Vanessa E. Bonhomme Roberto Romero-Rivtra

Assistant U.S. Attorney Defendant ,
Dated:_.G.1 3) &2O Dated: G//7/20t0

USAO-DPR-Plea Agreement Page | 11
Case-3:16-cr-00591-GAG Document.1697.. Filed 06/22/20. Page 12 of 15

US. v. [19] Roberto Romero-Rivera, 16-591 (GAG)

UNDERSTANDING OF RIGHTS
I have consulted with counsel and fully understand all of my rights as to the

_ charges pending against me. Further, I have consulted with my scorney aad fully
understand my rights as to the provisions of the Guidelines that may apply in my case.
I have read this Plea Agreement and carefully reviewed every part of it with my
attorney. My counsel has translated the Plea Agreement to me in the Spanish language

and I have no doubts as to the contents of the agreement. I fully understand this

agreement and voluntarily agree to it.
Nt Loar:
Date: ype t b boro fev

Roberto Romero-Rivera
Defendant

I am the attorney for Defendant. I have fully explained Defendant's rights to
Defendant with respect to the pending charges. Further, I have reviewed the applicable
provisions of the Guidelines and I have fully explained to Defendant the provisions of
those Guidelines that may apply in this case. I have carefully reviewed every part of
this Plea Agreement with Defendant. I have translated the Plea Agreement and
explained it in the Spanish language to the Defendant who has expressed having'no
doubts as to the contents of the agreement. To my knowledge, Defendant is entering
into this Plea Agreement voluntarily, intelligently, and with full knowledge of. all

consequences of Defendant’s plea of guilty.

Date; KLE | F) 202-0
Miriam R. Ram#s-Grateroles

Counsel for Defendant

  

 

USAO-DPR-Plea Agreement Page | 12
 

r-905914-GAG—Document-1697 Filed.06/22/20. Page 13 of 15

US. v. [19] Roberto Romeru-Rivera, 16-591 (GAG)

STIPULATION OF FACTS

In conjunction with the submission of the accompanying Plea Agreement in
this case, the Defendant Roberto ROMERO-RIVERA admits that Defendant is guilty
as charged in the Indictment and admits the following: |

Beginning on a date unknown, but no later than in or about the year 2012, and
continuing up to and until the return of the instant Indictment, in the Municipality of
San Juan, District of Puerto Rico and within the jurisdiction of this Court, [19]
Roberto ROMERO-RIVERA and his co-defendants did knowingly and intentionally,
combine, conspire, and agree with each other and with diverse other persons deacons
and unknown to the Grand Jury, to commit an offense against the United States, that
is, to knowingly and intentionally possess with intent to distribute eontidlled
substances, to wit: in excess of — hundred and eighty (280) grams of a mixture or
substance containing a detectable amount of cocaine base (crack), a Schedule II
Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or
substance containing a detectable amount of heroin, a Schedule I, Narcotic Drug
Controlled Substance; in excess of five (5) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule II, Narcotic Drug Controlled
Substance; a mixture or substance containing a detectable amount of marijuana, a
Schedule I, Controlled Substance; a mixture or substance containing a detectable
amount of Oxycodone (commonly known as Percocet), a Schedule II Controlled
Substance; and a mixture or substance containing a detectable amount of Alprazolam
(commonly known as Xanax), a Schedule IV Controlled Substance; within one

USAO-DPR-Plea Agreement Page | 13
 

Document 1697. Filed.06/22/20 Page 14 0f 15

‘or

US. v, [19] Roberto Romero-Rivera, 16-591 (GAG)

thousand (1,000) feet of a real property comprising the Vista Hermosa Public Housing
Project (hereinafter “Vista Hermosa”), a housing facility owned by a public housing
authority, within one thousand (1,000) feet of a real property comprising a eubiie or
private elementary, vocational, or secondary school, and within one thousand (1,000)
feet of a playground, all within the Municipality of San Juan, Puerto Rico. All in
violation of Title 21, United States Code, Sections 841(a)(1), 846, and 860. :
Specifically, [19] Roberto ROMERO-RIVERA acted as an armed enforcer for
hie dene trafficking organization. Several kilograms of cocaine, cocaine base (crack),
heroin, a detectable amount of marijuana, and Oxycodone and Alprazolam were sold
during the course of the conspiracy, however for purposes of his plea agreement, the
defendant is held responsible for the possession with intent to distribute and the
distribution of at least 2 kilograms but less than 3.5 kilograms of cocaine. This all
occurred within 1,000 feet of a housing facility owned by a public housing authority,
within 1,000 feet of a property comprising a public or private elementary, vocational,
or secondary school, and within 1,000 feet of a playground. The defendant also
possessed firearms in furtherance of the drug trafficking conspiracy in order to protect

himself, his organization, and to further his drug trafficking organization.

INTENTIONALLY LEFT BLANK

USAQ-DPR-Plea Agreement Page | 14
e-3-46-EF-90591-GAG Document 1697 Filed 06/22/20. Page 15 of 15

U.S. v. [19] Roberto Romero-Rivera, 16591 (GAG)

At trial, the United States would have proven beyond a reasonable doubt that
defendant Roberto Romero-Rivera is guilty as charged in Counts One and Six of the

Indictment. Discovery was timely made available to Defendant for review.

Upwd

Vanessa E. Bonhomme Miriam R. Remos- i
Assistant U.S. Attorney Counsel fi paloos:

Dated: __tal 3] 3420 Wt

Roberto ne wre

Defendant
Dated: Gflipwrs :

 

 

USAO-DPR-Plea Agreement Page! 13
